JUSTICE MURRAY delivered the opinion of the court: Following a bench trial, the defendant, Gregory Tarala, was convicted of concealment of a homicidal death (Ill. Rev. Stat. 1983, ch. 38, par. 9 — 3.1) and sentenced to a term of five years. He appeals, contending that the trial court abused its discretion by imposing the maximum sentence because he is a person of good character with no prior record. The evidence at trial showed that on April 24, 1983, the 15-year-old victim, Laura Williams, spoke to Thomas Stanley in her home, and left about 15 minutes later. When she had not returned home at 11 p.m., her stepfather, Roy DiGuido, reported her missing to the sheriffs police. He testified that around April 30, 1983, he saw the defendant, who was a brother-in-law of Thomas Stanley, and mentioned his missing stepdaughter, but the defendant did not say anything. DiGuido said he next saw his stepdaughter when he viewed her body on May 5,1983. Deputy Sheriff McQuaid said he investigated the victim’s death and talked to the defendant at Thomas Stanley’s residence on May 6, 1983, but he did not receive any information. A continuing investigation resulted in the arrest of Thomas Stanley on November 9, 1983, at which time McQuaid again talked to the defendant, who signed a statement taken by a court reporter. Assistant State’s Attorney Reilly testified that the signed statement recited that on April 24, 1983, at approximately 9 p.m., the defendant was driving in the vicinity of 119th and Central when he saw his brother-in-law, Thomas Stanley. Stanley told the defendant that he must have done something he should not have, and took him to the victim, who was lying in some bushes with her sweater open and her pants unbuttoned. The defendant was not sure whether the victim was alive or not. They put her on the back seat of the car, where the defendant sought to detect a pulse or heart beat, and when he got no response he applied mouth-to-mouth resuscitation to no avail. He and Stanley then drove to the forest preserve, where Stanley dumped the victim’s body and covered it with some underbrush. At 1 a.m., the defendant again drove Stanley to the spot where the victim’s body had been placed and told him to put the body in the water so that it could be more easily found. Stanley complied. It was then stipulated that an autopsy on the victim’s body showed that the cause of death was asphyxiation consistent with drowning or choking, but the examiner “could not tell which was the cause.” At the sentencing hearing, it was stipulated that during the pendency of the above proceedings, the defendant was arrested on gambling charges upon the execution of a search warrant, and that records of wagers were found on the premises and on the defendant. In mitigation, testimony was given by Suzanne Griffin and Donna Stanley, the defendant’s mother-in-law, that the defendant was a man of good character with no prior record; that his mother-in-law was raising eight children alone, one of whom was Thomas Stanley, and that the defendant was a father figure to them, often assisting in matters of discipline. They testified that the defendant was not a violent person and that he acted out of concern for his mother-in-law. On appeal, the defendant contends that his sentence should be reduced because the imposition of the maximum sentence upon him was an abuse of discretion. He maintains that the trial court relied on conjecture that the deceased was alive when put in the back seat of his car, and that the sentence was imposed as a deterrent to others without regard to the fact that he had no prior record, rather than consistent with the ends of justice.  In determining a sentence, the trial court is authorized to consider not only the defendant’s character, but also the nature and circumstances of the offense, and it may further consider the defendant’s social environment, habits and age. (People v. Requena (1982), 105 Ill. App. 3d 831, 838, 435 N.E.2d 125.) The trial court is the appropriate forum to determine a suitable sentence, and the trial judge’s decisions with regard to sentencing must be accorded great deference and weight. (People v. Perruquet (1977), 68 Ill. 2d 149, 154, 368 N.E.2d 882.) Further, the trial court may search anywhere, within reasonable bounds, for facts which tend to aggravate or mitigate the offense, and this inquiry is limited only by the prerequisite that the information considered be accurate and reliable (People v. Meeks (1980), 81 Ill. 2d 524, 535, 411 N.E.2d 9), and it may also consider pending charges against a defendant (People v. Bey (1972), 51 Ill. 2d 262, 267, 281 N.E.2d 638).  Here, the trial court commented upon the circumstances surrounding the facts in this case and the impact upon the social environment in the community. Further, although the defendant had no prior record, the court could properly consider his arrest for gambling charges. We do not find that the sentence imposed was an abuse of discretion, and therefore we will not disturb the sentence on appeal. People v. Cox (1980), 82 Ill. 2d 268, 281, 412 N.E.2d 451. For the reasons given, the judgment of the circuit court of Cook County is affirmed. In accordance with People v. Nicholls (1978), 71 Ill. 2d 166, 374 N.E.2d 194, we grant the State’s request that the defendant be assessed $50 as costs for defending this appeal and incorporate it as part of our judgment. Affirmed. LORENZ, J., concurs.